This case presents error from the county court of Jefferson county. April 30, 1912, the motion for a new trial was denied, from which order the defendant on February 27, 1913, began proceedings in error in this court by filing his petition in error with case-made attached. April 30, 1913, counsel for plaintiff filed motion to dismiss because the proceeding in error was not begun in this court within six months from the rendition of the judgment or final order complained of. In view of the provisions of chapter 18, p. 35, Sess. Laws 1910-11, wherein it is provided that all proceedings for reversing, vacating, or modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or final order complained of, the motion must be sustained.
All the Justices concur. *Page 231